Citation Nr: 1410655	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with mixed emotional features, depression, and pain disorder, from April 21, 2001 to March 4, 2012; in excess of 50 percent from March 5, 2012, forward.

2.  Entitlement to a disability rating in excess of 60 percent for right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.

3.  Entitlement to a total rating based on individual unemployability (TDIU rating)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

While this appeal was pending, increased ratings were granted for both conditions involved in this appeal.  As higher ratings for both disabilities are still assignable and the Veteran is presumed to seek the maximum available benefit, those claims remain viable and have been recharacterized as shown on the title page to reflect the issues currently in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing conducted at the Central Office before the undersigned Veterans Law Judge in January 2006.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's claims were remanded by the Board for further procedural and evidentiary development in March 2006, August 2008, August 2010, and February 2012.  As will be further explained herein, there has been substantial compliance with the actions requested in those remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A February 2014 review of such electronic claims files reveals that VA CAPRI/medical records were printed in February and October 2012, and have been considered in conjunction with the claims on appeal, as shown by the Supplemental Statement of the Case issued in October 2012.  

The claims file raises the claim of a TDIU rating based solely on the Veteran's service-connected psychiatric disability and based solely on the Veteran's service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  The Board has jurisdiction over these issues under Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board notes that the Veteran was awarded a TDIU rating, effective in 2002, the claim for a TDIU is not moot as higher benefits are still available.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s). 

A service connection claim for scarring, secondary to service-connected right multiple spontaneous pneumothorax, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the portion of the appeal period extending from prior to September 17, 2006, symptoms and manifestations associated with the Veteran's adjustment disorder with mixed emotional features, depression, and pain disorder; most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the portion of the appeal period extending from September 17, 2006 to October 24, 2010, symptoms and manifestations associated with the Veteran's adjustment disorder with mixed emotional features, depression, and pain disorder; most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

3.  For the portion of the appeal period extending from October 25, 2010 forward, the Veteran's adjustment disorder with mixed emotional features, depression, and pain disorder; has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships; but not of total occupational and social impairment.

4.  At no point during the appeal period has the Veteran's adjustment disorder with mixed emotional features, depression, and pain disorder been manifested by total occupational and social impairment due to symptoms such as listed in the applicable diagnostic code.

5.  At no time during the appeal period has the Veteran's service-connected right multiple spontaneous pneumothorax been manifested by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period, prior to September 17, 2006, the criteria for an evaluation in excess of 30 percent for adjustment disorder with mixed emotional features, depression, and pain disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9410 (2013). 

2.  For the portion of the appeal period from September 17, 2006 to October 24, 2010, the criteria for an evaluation of 50 percent, but no greater, for adjustment disorder with mixed emotional features, depression, and pain disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9410 (2013).

3.  For the portion of the appeal period, extending from October 25, 2010 forward, the criteria for an evaluation of 70 percent, but no greater, for adjustment disorder with mixed emotional features, depression, and pain disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9410 (2013).

4.  The criteria for a rating in excess of 60 percent for right multiple spontaneous pneumothorax are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6843 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

With respect to the increased rating claims on appeal, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with notice in letters in September 2001, September 2004, April 2006 and September 2006, prior and subsequent to the January 2002 rating decision being appealed.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the Veteran's claims were readjudicated in the May 2002 statement of the case and in supplemental statements of the case issued in December 2004, September 2007, March 2010, and October 2012.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a statement of the case could constitute a readjudication of the Veteran's claim).  Therefore, to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was fully informed in the letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration (SSA) determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment, and post-service private and VA treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran and his representative.  The file also contains a transcript of the Veteran's January 2006 Board hearing testimony. 

Numerous VA examinations relating to the Veteran's claimed conditions have been conducted during the appeal period, the reports of which are on file.  To the extent that any of those examination reports were found to be incomplete or inadequate, the Board has addressed such matters in its remands and following the most recent examinations of 2012, the Veteran and his representative have not suggested that these VA examination reports are in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Furthermore, the Veteran was afforded a Board hearing in January 2006.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2)  (2012); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the Board hearing, the VLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his claims for higher ratings.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.   Information was also elicited regarding the Veteran's current symptoms and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has fully satisfied VA's duty to assist.  The RO/AMC has substantially complied with the actions sought on the most recent Board remand of 2012.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance, rather than strict compliance, with the Board's remand directives is required).  Moreover, on these facts, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Therefore, he will not be prejudiced by the Board proceeding to the merits of his claims, at this juncture. 

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

      A.  Adjustment Disorder

Service connection for adjustment disorder with mixed emotional features, depression, and pain disorder was established in an October 1996 rating decision, at which time an initial 30 percent evaluation was assigned effective from March 1, 1996.  In April 2001, the Veteran filed an increased rating claim and this appeal rises from the filing of that claim.

VA records include an August 2004 psychology consult/initial mental health evaluation.  The history indicated that the Veteran had become certified as a social worker, was living in a house, and was going through a divorce.  On evaluation, the Veteran was well oriented and speech was normal.  Sleep, concentration and memory were described as poor; affect and mood were depressed; and insight and judgment were intact.  Social withdrawal and moderate anxiety were noted.  There were no indications of suicidal or homicidal ideation, and no reported past ideation or attempts.  The Veteran reported seeing things in his peripheral vision and hearing his daughter calling him.  Mixed adjustment disorder was diagnosed and a GAF score of 58 was assigned. 

A QTC psychiatric examination was conducted in October 2004.  The examiner indicated that the Veteran was able to manage his benefits.  It was noted that the Veteran had not worked since 2002, and had left that job in heating and air conditioning due to physical problems.  It was noted that he was currently seeking a license and degree in social work and wanted to be a counselor at a VA clinic.  The Veteran's complaints included depression, sleep impairment, trouble focusing and concentrating and decreased motivation.  He also stated that since 2001 or 2002 he had experienced weekly panic attacks and reported that since the mid-1990's he has had vague, fleeting suicidal thoughts, with no actual attempts.  He mentioned that he and his wife had been married for 23 years, but with separations on and off since 1994, and were separated at the time of the examination.  It was noted that the Veteran had become more isolated and withdrawn and that he reported having no friends.  The report mentioned that he had two children, aged 8 and 5.  

On examination, the Veteran was alert and calm; speech was normal and coherent.  Mood was mildly depressed and affect was restricted, but appropriate.  Thought processes were goal-directed and well organized.  There was no suicidal ideation and no indication of psychotic features.  Insight and judgment were fairly good.  Short and long-term memory was grossly intact.  Axis I diagnoses of depressed disorder, secondary to medical condition; panic disorder; and alcohol abuse, in remission, were made.  Stress level was identified as 4 - severe.  A Global Assessment of Functioning (GAF) score of 60 to 65 was assigned for depressive disorder; and a score of 80 to 85 was assigned for panic disorder.  The examiner opined that depressive disorder was an extension of adjustment disorder, both of which the examiner believed were service connected.  He opined that the Veteran had mild occupational dysfunction, as long as the position did not require significant activity.  The examiner also opined that the Veteran had moderate to severe social dysfunction, secondary to depression.  The report also reflected that the examiner thought that the criteria for a diagnosis of panic disorder were met, but that this condition was not service-connected, since its onset was 2001/2002.  

The Veteran provided testimony at a Board hearing held in January 2006.  He indicated that he experienced panic attacks several times a week.  He stated that he had problems with long and short-term memory and had lost a $ 6,000.00 check.  He indicated that he was separated from his wife and had two children, aged 7 and 10, who did not live with him (p. 13).  He indicated that he had essentially no friends, but had some acquaintances.

On September 17, 2006, the Veteran was seen for a VA social work intake consultation.  The Veteran reported that he was married but separated.  He complained of depression and feeling angry when he was mistreated.  On evaluation, the Veteran was well oriented and neatly groomed.  Speech was mildly pressured.  The Veteran reported having a memory problem; cognition was intact.  Attitude and behavior were pleasant and cooperative.  Insight and judgment were described as fair.  Mood and affect were dysphoric and blunted.  There was no evidence of though disorder.  The Veteran reported that he frequently heard voices.  It was noted that the Veteran denied having suicidal or homicidal ideation, but did report having past suicidal ideation while drinking.  Neurosis by history was diagnosed and a GAF score of 51 was assigned.

When seen by VA in October 2006, the Veteran complained of pain, lethargy, and impaired sleep.  He talked about the loss of his career and difficulties related to that.  The Veteran denied having homicidal or suicidal ideation.  It was noted that he expressed paranoia and was tangential.  Neurosis by history, and adjustment disorder with depressed mood were diagnosed and a GAF score of 47 was assigned.  A November 2006 entry documents that the Veteran reported hearing voices, which sometimes told him to hurt someone.  

The Veteran was seen and evaluated by a VA psychiatrist in March 2007.  He report having symptoms of memory loss, flashbacks, nightmares, insomnia, intense anger, and irritability.  The record indicated that the Veteran was divorced and had two children who were living with their mother.  On evaluation, the Veteran was well oriented and neatly groomed.  Speech was rapid, and slightly rambling.  There was no evidence of delusions, hallucinations, illusions, obsessive thinking, or of compulsions.  Memory for recent and remote events was intact.  Insight and judgment were limited/adequate.  There was no indication of destructive ideation toward himself or others.  Chronic PTSD was diagnosed and GAF score of 48 was assigned.  When seen in March 2007 by a licensed clinical social worker a GAF score of 46 was assigned.

A VA psychiatric evaluation was conducted in November 2008 and initially the claims file was not reviewed.  On examination the Veteran was described as tired, agitated.  He reported that he heard voices.  It was noted that he was married but separated, and was currently residing with his wife and 2 children.  On examination, the Veteran was adequately groomed and well oriented.  He reported having sleep impairment and poor appetite.  Affect was constricted.  Speech was clear and normal.  Mood was angry and agitated.  Socially, it was explained that the Veteran was isolated, withdrawn and believed that people disrespected/mistreated him.  The Veteran denied having suicidal or homicidal ideation.  An addendum was added to the report in November 2008, following review of the claims file, at which time the Veteran's various diagnosed conditions were discussed, and it was questioned which ones were actually supported.  The examiner pointed out that no psychotic-based disorder had ever been diagnosed, but noted that Veteran's reports of auditory hallucinations.  It was recommended that psychological testing be undertaken to clarify matters.  

In August 2010, the Board remanded the case, finding that the November 2008 examination was inadequate.  The Board explained that the examiner did not assign a GAF score or comment on the Veteran's current level of social and occupational impairment due to his service-connected adjustment disorder with mixed emotional features with depression and pain disorder, including the impact this disability has on his ability to work.  It was also pointed out that the examiner had indicated that a Minnesota Multiphasic Personality Inventory (MMPI-II) test should be performed to provide an accurate diagnosis.  Accordingly, another VA examination was ordered.  

A VA examination was conducted on October 25, 2010, and the claims file was reviewed.  The Veteran reported having depression, panic attacks, nervousness, and feeling faint and dizzy.  Speech was rambling and tangential and thoughts were disorganized.  On examination, the Veteran was adequately groomed and well oriented.  Mood was anxious and thoughts content revealed paranoid ideation.  Judgment and insight were impaired.  It was reported that the Veteran experienced hallucinations and persistent delusions, and had panic attacks over 10 times a week.  It was noted that the Veteran denied having suicidal or homicidal ideation, and that he did not demonstrate obsessive/ritualistic behavior.  In terms of competency, the examiner indicated that the Veteran knew what the amount of his benefits and could prudently handle payments.  It was noted that the Veteran's wife assisted him with managing his personal affairs.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed and a GAF score of 40 was assigned.  The examiner opined that the Veteran had total social and occupational impairment due to his mental disorder manifestations.  

In February 2012, the Board remanded the case, finding that additional development of the claim was required.  It was explained that the October 2010 VA psychiatric examination report included a GAF score; however, there was no explanation of the score's meaning as requested in the Board's August 2010 remand.  It was also observed that further clarification was needed concerning the Veteran's occupational and social impairment due to the symptoms associated with service-connected condition.  The Board's remand instructions must be carried out prior to an adjudication of the appeal.  Thus, another VA examination was ordered.  

A VA examination was conducted on March 5, 2012, and the claims file was reviewed.  Adjustment disorder with mixed anxiety and depression was diagnosed and a GAF score of 40 was assigned, described as reflecting major impairment in employment, social functioning, family relationships, and mood.  It was noted that the Veteran's social and industrial stressors included: chronic medical issues, unemployment, marital issues, lack of permanent housing, and a limited support system.  The report further mentioned that the Veteran was separated from his wife, had been unable to achieve successful transition to civilian employment, and lived alone in a rented room.  The report reflects that there were no additional mental disorders to diagnose.  The examiner assessed the level of the Veteran's social and occupational impairment as revealing deficiencies in most areas, but did not find that the Veteran was totally impaired.  

Symptoms associated with the Veteran's psychiatric condition were listed to include: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The examiner concluded that the Veteran was capable of managing his own affairs.  

VA records printed in February and October 2012, as found in the Veteran's Virtual VA paperless file have also been reviewed in conjunction with the claim.  

Analysis

The Veteran contends that an evaluation in excess of 30 percent for adjustment disorder with mixed emotional features, depression, and pain disorder is warranted for the portion of the appeal period prior to March 4, 2012, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from March 5, 2012, forward. 

The Veteran's disability due to service-connected adjustment disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9410.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. 

According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125  and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Having reviewed the record in its entirety, the Board concludes that further staged and increased ratings are warranted in this case.  Initially, the Board points out that the Veteran has presented lay statements and testimony relating to the symptoms and severity associated with his psychiatric condition.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's competent and credible and lay statements have been considered in this case along with the clinical findings in reaching the conclusions made herein.  

For the portion of the appeal period prior to September 17, 2006, the Board finds no basis for the assignment of a rating in excess of 30 percent.  In this regard symptoms including depressed mood, anxiety, panic attacks (weekly or less often), sleep impairment, complaints of memory loss, with some indication of social withdrawal were documented during this time period, all of which are consistent with the assignment of a 30 percent evaluation.  Clinically, thought processes were found to be goal-directed and well organized.  There was no suicidal ideation and no indication of psychotic features.  While the Veteran reported that he heard his daughter's voice, there was no indication of any persistent or chronic manifestations of delusions, or hallucinations.  Insight and judgment were fairly good.  Short and long-term memory was grossly intact.  Significantly, GAF scores during this time ranged from 58, rising to 61, reflective of only mild to moderate impairment.  Hence, the 30 percent evaluation assigned during this period is appropriate.  

As of September 17, 2006, when the Veteran was seen for a VA social work intake consultation, there were clear indications that the Veteran's psychiatric condition had become worse.  At that time, the Veteran's GAF score significantly dropped to 51, followed by GAF scores in the high 40's assigned during 2007, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  The Veteran's social impairment appeared to intensify as manifested by marital discord, and his panic attacks became more frequent, occurring several times a week.  Speech was described as rapid, and slightly rambling in March 2007.  All of the aforementioned symptoms are consist with the assignment of a 50 percent evaluation.  However, again while the Veteran reported hearing voices, a March 2007 clinical record found no evidence of delusions, hallucinations, illusions, obsessive thinking, or of compulsions.  Memory for recent and remote events was intact during this period.  Insight and judgment were described as limited/adequate.  There was no indication of destructive ideation toward himself or others, during this time period.  Therefore, the Board finds the overall level of symptomatology during this period is more consistent with a 50 percent evaluation than a 70 percent evaluation.  Accordingly, an earlier effective date of September 18, 2006, is warranted for the assignment of a 50 percent evaluation and the claim is granted to this extent.  

With respect to the portion of the appeal period extending from October 25, 2010 (VA examination) forward, after affording the Veteran all reasonable doubt in his favor, the Board finds that evidence relating to this portion of the appeal period indicates that the criteria for a 70 percent evaluation, but no greater, have been met.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

Again as of October 25, 2010, the Veteran's psychiatric condition showed chronic worsening.  The GAF scores assigned from that time forward were no greater than 40, indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In October 2010, the Veteran's speech and thoughts were described as significantly impaired, as were his judgment and insight.  Hallucinations and persistent delusions were clinically documented, as were panic attacks over 10 times a week, indicative of near-continuous panic.  However, evidence reflects that the Veteran denied having suicidal or homicidal ideation, and that he did not demonstrate obsessive/ritualistic behavior.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed.  The 2012 VA examiner specifically assessed that the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent criteria, warranting the grant of that evaluation from October 25, 2010, forward.  

Significantly, the overall disability picture and most probative evidence do not support a finding of total occupational and social impairment at any portion during the appeal period.  While a conclusion that the Veteran was totally occupationally and socially impaired due to his psychiatric condition was made by a VA examiner in 2010, that conclusion is simply not supported by the evidence.  For instance, such a finding is inconsistent with the finding to the effect that the Veteran could prudently handle his benefits payments, made by the VA examiner in 2010 and again by a VA examiner in 2012.  Moreover, the VA examiner in 2012 did not agree that the Veteran was totally impaired.  

Significantly, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during any portion of the appeal period.  The Board acknowledges that persistent delusions or hallucinations have been clinically documented, but notes that this manifestation must be viewed in conjunction with the totality of evidence relating to the severity of the Veteran's disability.  In this regard, GAF scores assigned from October 25, 2010 forward, while low, have not been shown to be sub-40, and are reflective of very serious, but not total impairment. 

In summary, by virtue of this Board decision, a 30 percent evaluation is continued for the portion of the appeal period prior to September 17, 2006.  For the portion of the appeal period extending from September 17, 2006 to October 24, 2010, a disability rating of 50 is warranted.  For the portion of the appeal period extending from October 25, 2010 forward, the criteria for a 70 percent evaluation have been met and the claim is granted to this extent.  See 38 Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

      B.  Right Multiple Spontaneous Pneumothorax

Service connection for right multiple spontaneous pneumothorax was established in an October 1996 rating decision, at which time an initial 30 percent evaluation was assigned effective from March 1, 1996.  In April 2001, the Veteran filed an increased rating claim and this appeal rises from the filing of that claim. 

Historical records from the National Naval Medical Center include a final report for temporary disability retirement list purposes dated in November 2000, based on examination of the Veteran in September 2000.  The report reflected that the Veteran underwent a right-sided pneumothorax in 1994, following which he was treated at Army facilities with chest tube evacuation and underwent pleurodesis.  It was reported that his subsequent course was complicated by chronic and intractable chest wall pain and dyspnea, which had been unresponsive to various treatments.  Pulmonary function testing revealed FVC of 2.53 liters; 65 percent predicted; FEV1 of 2.29 liters; 74 percent predicted.  DLCO (SB) was 56 percent predicted and the FEV1/FVC ratio was 91 percent.  It was determined that the Veteran's condition rendered him unfit for further military service, and that his intractable pain and dyspnea would prevent him from returning to active duty at any time in the future.  It was directed that the Veteran be continued on non-steroidal anti-inflammatory medications, and engage in exercise only as tolerated. 

In March 2001, the Veteran was placed on permanent disability retirement.  

A QTC examination was conducted in October 2004.  The Veteran's complaints included pain in the chest and left arm, left arm grip weakness, coughing, restrictive breathing, and severe shortness of breath.  Pulmonary function testing revealed FVC of 3.58 liters; 57 percent predicted - forced FVC of 2.28 liters, 64 percent of predicted; FEV1 of 1.31 liters; 45 percent predicted - forced FEV1 of 1.72 liters; 59 percent predicted.  FEV1/FVC ratio was 64.2, 78 percent of predicted - forced FEV1/FVC ratio was 75.4, 92 percent of predicted.  The examiner noted that low FEV1 suggested obstructive disorder and that low FVC suggested ventricular disorder.  The examiner specifically found that there was no clinical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.  

By rating action of December 2004, an increased rating of 60 percent was granted effective from April 21, 2001.   

The Veteran provided testimony at a Board hearing held in January 2006.  He indicated that he sometimes had trouble breathing, but did not use oxygen at home.  He mentioned that he had sleep apnea and used a CPAP machine at home for that, and also stated that he used spray inhalers, as are used for bronchial asthma.  

A VA examination was conducted in November 2008 and the claims file was reviewed.  Physical examination revealed that the heart was normal in size and that the lungs were clear.  Pulmonary function testing revealed FVC of 3.38 liters; 90 percent predicted; FEV1 of 2.67 liters; 95 percent predicted.  FEV1/FVC ratio was 79.10, 106 percent of predicted.  Chest X-ray films revealed no evidence of active disease.  Spirometry was normal and flow volume loop was uninterpretable.  Pleurodesis procedure for multiple pneumothorices was diagnosed.  

In August 2010, the Board remanded the case, finding that the November 2008 VA examination was inadequate.  The Board explained that the examination report failed to include a finding concerning DLCO (SB), and that the examiner failed to discuss whether the Veteran's pulmonary disorder is manifested by cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, a requirement of outpatient oxygen therapy, or the maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation.  Accordingly, the Board concluded that another VA pulmonary examination was needed before the claim could be adjudicated.  

A VA examination was conducted in October 2010 and the claims file was reviewed.  Symptoms of chest pain at rest and dyspnea on exertion were noted.  Physical examination revealed that the heart was normal in size and that the lungs were clear.  Pulmonary function testing revealed FVC of 90 percent predicted; FEV1 of 95 percent predicted and FEV1/FVC of 106 percent of predicted.  The Veteran was unable to complete further pulmonary function tests due to light-headedness.  Chest X-ray films revealed no evidence of active disease.  The examiner specifically found that there was no clinical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, a requirement of oxygen therapy, or chonic respiratory failure.  Maximum exercise capacity could not be tested due to the Veteran's to light-headedness.

In February 2012, the Board remanded the case, finding that additional development of the claim was required.  It was explained that as Veteran was unable to complete his pulmonary function test in October 2010 due to feeling lightheaded, he should be given another opportunity to undergo complete testing.

In March 2012, a new VA examination was conducted and the claims file was reviewed.  A history of pneumothorax, status post lung resection was diagnosed.  The examiner documented that the Veteran's condition did not require the use of inhaled medications, or oxygen therapy.  It was noted that the Veteran had a non-painful, non-unstable scar of less than 6 square inches associated with his condition.  Chest X-ray films revealed minimal focal pleural thickening, with no abnormality in the lung or chest wall to suggest a lingering inflammatory or fibrosing process.  Pulmonary function testing (pre-bronchodilator) revealed FVC of 100.5 percent predicted; FEV1 of 98.3 percent predicted and FEV-1/FVC of 79 percent predicted.  The examiner reported that post-bronchodilator testing was not provided because the pre-bronchodilator results were normal.  The examiner explained that DLCO (SB) testing was not completed because DLCO had been normal on past testing and current FVC findings were the same or better than previous measurements.  Maximum exercise capacity testing was not done, as it was apparently deemed unnecessary.  It was reported that the Veteran had no other pulmonary conditions associated with his service-connected disorder.  

VA records printed in February and October 2012, as found in the Veteran's Virtual VA paperless file have also been reviewed in conjunction with the claim.  

Analysis

The Veteran contends that an evaluation in excess of 60 percent is warranted for his service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis. 

For the entirety of the appeal period extending from April 2001, the Veteran's service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis has been assigned a 60 percent evaluation under 38 C.F.R. § 4.97, DC 6843.  A 60 percent disabling rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  The exception to this rule is when pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2013). 

Significantly, the file contains not one instance of pulmonary function testing revealing pulmonary function tests results which meets the criteria for next higher rating of 100 percent. FVC ranged from 100.5 percent predicted to 57 percent predicted; FEV1 ranged from 98.3 percent predicted to 45 percent predicted; FEV-1/FVC has ranged from 106 percent predicted to 78 percent predicted; DLCO was 56 percent predicted.  The Board notes that not every examination report has included DLCO findings, to include the most recent VA examination of 2012.  In this regard, the provisions of 38 C.F.R. § 4.97(d)(2) are applicable which state that if the DLCO test is not of record, evaluate based on alternate criteria, as long as the examiner states why the test would not be useful or valid.  In 2012, the VA examiner explained that DLCO (SB) testing was not completed because DLCO had been normal on past testing and current FVC findings were the same or better than previous measurements, satisfying aforementioned regulatory provisions.  

It does not appear that maximum exercise capacity testing has been conducted during the appeal period.  Again, such tests are not required pursuant to 38 C.F.R. § 4.97(d)(1)(i) which states that if a maximum exercise capacity test is not of record, evaluate based on alternate criteria, as done in the case. 

There is no clinical evidence to the effect, nor does the Veteran maintain, that continuous outpatient oxygen therapy is required for his condition.  The record does not reflect that cor pulmonale or pulmonary hypertension has been clinically identified at any point during the appeal period.  

The Veteran has presented lay statements and testimony relating to the symptoms and severity associated with his pulmonary condition, particularly manifested by dyspnea and chest pain.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the Veteran is competent to provide the aforementioned information regarding his symptoms and such information is credible.  

However, in this case, there is no basis for assignment of any higher schedular rating for right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis, based on consideration of both the lay and clinical evidence.  In this regard, the Board emphasizes that the applicable rating criteria relating to right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis are predicated on specific clinical findings and manifestations, which are essentially beyond the competency of the Veteran to determine himself.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

For the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis, pursuant to Hart, and that the claim for a rating in excess of 60 percent must be denied for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 
      C.  Extraschedular Consideration

Additionally, the Board finds that there is no showing that the Veteran's service-connected adjustment disorder with mixed emotional features, depression, and pain disorder; or right multiple spontaneous pneumothorax have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria have been are adequate to rate the disabilities under consideration on appeal at all pertinent points.  The symptoms described by the Veteran and as reflected in the clinical records fit squarely within the criteria found in the relevant diagnostic codes (9410 and 6843) used for evaluating adjustment disorder and pneumothorax, respectively.  In short, as reflected in the above discussion, the rating criteria contemplate not only the Veteran's symptoms but the severity of the conditions at each stage under consideration.  Therefore, as the assigned ratings are adequate, the next step of whether an exceptional disability picture is presented need not be addressed.  The threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

For the portion of the appeal period prior to September 17, 2006, an evaluation in excess of 30 percent for adjustment disorder with mixed emotional features, depression, and pain disorder, is denied.  

For the portion of the appeal period from September 17, 2006, to October 24, 2010, an evaluation of 50 percent for adjustment disorder with mixed emotional features, depression, and pain disorder is granted, subject to the provisions governing the award of monetary benefits. 

For the portion of the appeal period extending from October 25, 2010 forward, an evaluation of 70 percent for adjustment disorder with mixed emotional features, depression, and pain disorder is granted, subject to the provisions governing the award of monetary benefits. 

Entitlement to a rating in excess of 60 percent for right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis is denied.


REMAND

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual employability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a formal TDIU claim, which was granted in a January 2005 rating action effective from November 2002, the date that he filed the claim.  There is an outstanding issue as to whether a TDIU rating is warranted from the date of the increased rating claims to November 2002.

The Board observes that the Veteran has raised a claim for a TDIU rating based solely on his service-connected psychiatric disability and based solely on the his service-connected right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  The Board has jurisdiction over these issues under Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board notes that the Veteran was awarded a TDIU rating, effective in November 2002, the claim for a TDIU is not moot as higher benefits are still available.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114(s). 

The RO has not adjudicated the issue as to whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disability and/or solely due to the right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  To avoid any prejudice to the Veteran this should be adjudicated in the first instance by the agency of original jurisdiction.

In view of the foregoing, the issue is REMANDED to the agency of original jurisdiction for the following:

Adjudicate whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disability and/or solely due to the right multiple spontaneous pneumothorax, status post thorascopic surgery with pleurodosis.  Also, adjudicate whether a TDIU rating is warranted prior to November 2002.  If the decision is adverse, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity to respond.  Thereafter, the case should be returned back to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


